DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on June 16, 2022.
3.	Claims 1-15 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	The Double Patenting rejection has been withdrawn with the filing of a Terminal Disclaimer on 06/16/2022.
8.	The rejection of claims 1-15 under 35 U.S.C. 101 have been remedied by Applicants’ amendments to claims 1-15 (non-transitory) and are therefore withdrawn.
9.	The rejection regarding subject matter eligibility under 35 U.S.C. 101:  See Reasons for allowance in parent application (16/514594) mailed on 12/30/2020.
10.	The rejection regarding the prior art:  See Reasons for allowance in parent application (16/514594) mailed on 12/30/2020.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        07/15/2022